Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Muthukrishnan et al. (Pub. No.: 2006/0019033), and further in view of Kamimuta et al. (2016/0359109).
Re Claim 1, Muthukrishnan discloses in Figs. 1 & 2, method of forming ferroelectric hafnium oxide (HfO2) in a substrate processing system, the method comprising:
arranging a substrate (201) within a processing chamber of the substrate processing system;
depositing an HfO2 layer (Step 102; 202) on the substrate;
performing a plasma treatment of the HfO2 layer (Step 104; 204); and
annealing the HfO2 layer (Step 106; 206) to form ferroelectric hafnium oxide (HfO2) [0022]-[0033].
Muthukrishnan fails to disclose:
depositing a top electrode on the HfO2 layer, wherein the top electrode comprises at least one of tantalum nitride, titanium nitride, and tungsten.


depositing a top electrode (14a) on a HfO2 layer (18), wherein the top electrode comprises at least one of tantalum nitride, titanium nitride, and tungsten [0058].
Therefore, the claim would be obvious to one of ordinary skill in the art, since it conventional and routine to have a top electrode on a ferroelectric layer.

Re Claim 2, Muthukrishnan discloses, wherein the HfO2 layer is deposited using atomic layer deposition (ALD).

Re Claim 3, Muthukrishnan as modified by Kamimuta, further comprising doping the HfO2 layer [0058].

Re Claim 4, Muthukrishnan as modified by Kamimuta, wherein doping the HfO2 layer includes doping the HfO2 layer with at least one of silicon, aluminum, yttria, lanthanum, and zirconium [0058].

Re Claim 5, Muthukrishnan fails to disclose, wherein doping the HfO2 layer includes doping the Hf02 layer with between 0 and 5 mol % of a dopant species.
However, doping a film with a known species and percentage is conventional and routine in the art to give the film certain desired characteristics and properties.

Re Claim 6, Muthukrishnan fails to disclose, wherein depositing the HfO2 layer includes alternating cycles of depositing HfO2 onto the substrate and doping the deposited HfO2.


Re Claim 7, Muthukrishnan discloses, wherein a thickness of the HfO2 layer is between 6 and 12 nm [0025].

Re Claim 8, Muthukrishnan fails to disclose, further comprising alternating cycles of depositing the HfO2 layer and performing the plasma treatment of the HfO2 layer.
However, alternating cycles of deposition is routine and conventional in the art for the deposition of films at various thicknesses.

Re Claim 9, Muthukrishnan discloses, wherein performing the plasma treatment includes using at least one plasma gas species to perform the plasma treatment, wherein the at least one plasma gas species includes at least one of molecular nitrogen (N2), ammonia (NH3), molecular oxygen (O2), ozone (O3), argon (Ar), and argon and molecular hydrogen (Ar/H2) [0029]-[0030].

Re Claim 10, Muthukrishnan discloses, wherein performing the plasma treatment includes performing the plasma treatment with molecular nitrogen (N2), and wherein performing the plasma treatment with N2 causes HfOxNy to form on a surface of the HfO2 layer [0030].

Re Claim 11, Muthukrishnan discloses, wherein performing the plasma treatment includes performing the plasma treatment for between 15 and 60 seconds [0031].

Re Claim 12, Muthukrishnan discloses, wherein performing the plasma treatment includes performing the plasma treatment at a radio frequency (RF) power between 500 and 1200 watts [0031].

Re Claim 13, Muthukrishnan discloses, wherein the RF power is provided at between 1 and 15 MHz [0031].

Re Claim 14, Muthukrishnan discloses, wherein annealing the HfO2 layer includes annealing the HfO2 layer at a temperature between 500 and 1100 °C [0027].

Re Claim 15, Muthukrishnan discloses, wherein annealing the HfO2 layer includes annealing the HfO2 layer at a temperature between 800 and 1000 °C [0027].

Re Claim 18, Muthukrishnan as modified by Kamimuta, wherein depositing the HfO2 layer on the substrate includes depositing the HfO2 layer on one of an underlying layer and a bottom electrode formed on the substrate.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARVIN PAYEN whose telephone number is (571)270-7435.  The examiner can normally be reached on Monday-Thursday, Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on (571)272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARVIN PAYEN/Primary Examiner, Art Unit 2816